Name: COMMISSION REGULATION (EC) No 1715/96 of 30 August 1996 fixing the rates of the refunds applicable to certain cereal and rice-products exported in the form of goods not covered by Annex II to the Treaty
 Type: Regulation
 Subject Matter: trade policy;  plant product
 Date Published: nan

 No L 221 /42 EN Official Journal of the European Communities 31 . 8 . 96 COMMISSION REGULATION (EC) No 1715/96 of 30 August 1996 fixing the rates of the refunds applicable to certain cereal and rice-products exported in the form of goods not covered by Annex II to the Treaty Article 4 (5) (a) of that Regulation, a reduced rate of export refund has to be fixed, taking account of the amount of the production refund applicable, pursuant to Commis ­ sion Regulation (EEC) No 1722/93 Q, as last amended by Regulation (EC) No 1516/95 (8), for the basic product in question , used during the assumed period of manufacture of the goods; Whereas Council Regulation (EEC) No 990/93 (9), as amended by Regulation (EC) No 1380/95(' °), prohibits trade between the European Community and the Federal Republic of Yugoslavia (Serbia and Montenegro); whereas this prohibition does not apply in certain situations as comprehensively listed in Articles 2, 4, 5 and 7 thereof and in Council Regulation (EC) No 462/96 (n ); whereas account should be taken of this fact when fixing the refunds; Whereas the Management Committee for Cereals has not delivered an opinion within the time limit set by its chairman, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in cereals ('), as last amended by Regulation (EC) No 923/96 (2), and in particular Article 13 (3) thereof, Having regard to Council Regulation (EC) No 3072/95 of 22 December 1995 on the common organization of the market in rice (3), and in particular Article 1 3 (3) thereof, Whereas Article 13 ( 1 ) of Regulation (EEC) No 1766/92 and Article 13 ( 1 ) of Regulation (EC) No 3072/95 provide that the difference between quotations of prices on the world market for the products listed in Article 1 of each of those Regulations and the prices within the Commu ­ nity may be covered by an export refund; Whereas Commission Regulation (EC) No 1222/94 of 30 May 1994 laying down common implementing rules for granting export refunds on certain agricultural products exported in the form of goods not covered by Annex II to the Treaty, and the criteria for fixing the amount of such refunds (4), as last amended by Regulation (EC) No 229/96 (% specifies the products for which a rate of refund should be fixed, to be applied where these products are exported in the form of goods listed in Annex B to Regulation (EEC) No 1766/92 or in Annex B to Regulation (EC) No 3072/95 as appropriate ; Whereas, in accordance with the first subparagraph of Article 4 ( 1 ) of Regulation (EC) No 1222/94, the rate of the refund per 100 kilograms for each of the basic products in question must be fixed for each month; Whereas, now that a settlement has been reached between the European Community and the United States of America on Community exports of pasta products to the United States and has been approved by Council Decision 87/482/EEC (6), it is necessary to differentiate the refund on goods falling within CN codes 1902 11 00 and 1902 19 according to their destination; Whereas Article 4 (5) (b) of Regulation (EC) No 1222/94 provides that, in the absence of the proof referred to in HAS ADOPTED THIS REGULATION: Article 1 1 . The rates of the refunds applicable to the basic products appearing in Annex A to Regulation (EC) No 1222/94 and listed either in Article 1 of Regulation (EEC) No 1766/92 or in Article 1 ( 1 ) of Regulation (EC) No 3072/95, exported in the form of goods listed in Annex B to Regulation (EEC) No 1766/92 or in Annex B to Regulation (EC) No 3072/95 respectively, are hereby fixed as shown in the Annex to this Regulation . 2. Refunds on exports to the Federal Republic of Yugoslavia (Serbia and Montenegro) may be granted only where the conditions laid down in amended Regulation (EEC) No 990/93 and Regulation (EC) No 462/96 are observed . Article 2 This Regulation shall enter into force on 1 September 1996. (') OJ No L 181 , 1 . /. 1 99/, p. 21 . (2) OJ No L 126, 24. 5. 1996, p . 37. (3) OJ No L 329, 30 . 12. 1995, p . 18 . ( «) OJ No L 136, 31 . 5 . 1994, p . 5 . Is) OJ No L 30, 8 . 2. 1996, p . 24. (6) OJ No L 275, 29. 9 . 1987, p . 36 . 0 OJ No L 159, 1 . 7. 1993, p. 112. (8) OJ No L 147, 30 . 6. 1995, p. 49 . 0 OJ No L 102, 28 . 4 . 1993 , p . 14 . ( 10) OJ No L 138 , 21 . 6 . 1995, p . 1 . (") OJ No L 65, 15 . 3 . 1996, p. 1 . 31 . 8 . 96 EN Official Journal of the European Communities No L 221 /43 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 30 August 1996 . For the Commission Martin BANGEMANN Member of the Commission No L 221 /44 EN Official Journal of the European Communities 31 . 8 . 96 ANNEX to the Commission Regulation of 30 August 1996 fixing the rates of the refunds applicable to certain cereals and rice products exported in the form of goods not covered by Annex II to the Treaty CN code Description of products (') Rate of refund per 1 00 kg of basic product 1001 10 00 1001 90 99 Durum wheat:  on exports of goods falling within CN codes 1902 11 and 1902 19 to the United States of America  in other cases Common wheat and meslin :  on exports of goods falling within CN codes 1 902 1 1 and 1902 19 to the United States of America  in other cases :   where pursuant to Article 4 (5) of Regulation (EC) No 1 222/94 (2) 2,160 1,270 0,600 1002 00 00 1003 00 90 1004 00 00 1005 90 00   in other cases Rye Barley Oats Maize (corn) used in the form of:  starch:   where pursuant to Article 4 (5) of Regulation (EC) No 1 222/94 (2)   in other cases 1,504 1,504  glucose, glucose syrup, maltodextrine, maltodextrine syrup of CN codes 1702 30 51 , 1702 30 59, 1702 30 91 , 1702 30 99, 1702 40 90 , 1702 90 50, 1702 90 75, 1702 90 79, 2106 90 55 (3):   where pursuant to Article 4 (5) of Regulation (EC) No 1222/94 (2) 1,128 1,128 1,504 1006 20   in other cases other (including unprocessed) Potato starch of CN code 1108 13 00 similar to a product obtained from processed maize:  where pursuant to Article 4 (5) of Regulation (EC) No 1222/94 (2)  in other cases Husked rice:  round grain  medium grain  long grain Wholly-milled rice:  round grain  medium grain  long grain Broken rice used in the form of:  starch of CN code 1108 19 10 :   where pursuant to Article 4 (5) of Regulation (EC) No ex 1006 30 18,445 16,422 16,422 23,800 23,800 23,800 1006 40 00 1222/94 (2)   in other cases  other (including unprocessed) 31 . 8 . 96 EN Official Journal of the European Communities No L 221 /45 CN code Description of products (') Rate of refund per 1 00 kg of basic product 1007 00 90 Sorghum 1,270 1101 00 Wheat or mesiin flour:  on exports of goods falling within CN 1902 19 to the United States of America codes 1902 11 and  in other cases  1102 10 00 Rye flour 2,959 1103 11 10 Groats and durum wheat meal :  on exports of goods falling within CN 1902 19 to the United States of America codes 1902 11 and  in other cases  1103 11 90 Common wheat groats and spelt:  on exports of goods falling within CN 1902 19 to the United States of America codes 1902 11 and  in other cases  (') As far as agricultural products obtained from the processing of a basic product or/and assimilated products are concerned, the coefficients shown in Annex E of amended Commission Regulation (EC) No 1222/94 shall be applied (OJ No L 136, 31 . 5 . 1994, p. 5). (2) The goods concerned are listed in Annex I of amended Regulation (EEC) No 1722/93 (OJ No L 159, 1.7. 1993, p. 112). (}) For syrups of CN codes 1 702 30 99, 1 702 40 90 and 1 702 60 90, obtained from mixing glucose and fructose syrup, the export refund may be granted only for the glucose syrup .